NDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3, 5-8 and 15-17 are cancelled.
Claims 1, 4, 9-14 and 18-29 are rejected.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference of Leppanen et al (US PUB 20180349088).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9-10, 12-14, and 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam (US PUB 20160080874, hereinafter Fullam) in view of Leppanen et al (US PUB 20180349088, hereinafter Leppanen).
Regarding claim 1, Fullam discloses an audio system (see the abstract and figure 1) comprising: at least one sensor (e.g. gaze tracking system) configured for detecting a focus (e.g. a gaze direction) of a user on a first sound source (e.g. a sound from another user 106), (see figure 1); a control subsystem (e.g. an audio conditioner performing a processing 208) configured for identifying a second sound originating from a second sound source different from the first sound source (e.g. second sound from the TV set), emphasizing the first sound and the second sound (the audio conditioner further emphasize the first and second sound), (see figure 2); identifying a third sound originating from a third sound source different from the first sound source and the second sound source (e.g. a third sound from the environment including background noise), (see figures 1 and 2), deemphasizing the third sound (e.g. unwanted signal is deemphasized), and generating electrical signals based on the emphasized and deemphasized sounds (e.g. the audio conditioner generates electrical signals that produce assistive audio sound output to the user); and at least one speaker (e.g. an 
Fullam does not explicitly disclose that the control system determines a type of the first sound originating from the first sound source, identifying a second sound as the same type as the first sound, identifying a third sound having a type different from the type of the first sound, the third sound originating from a third sound source different from the first sound source and the second sound source.
However, Leppanen in the same field of endeavor teaches that it is well known in the art for configuring a control system to: determine a type of a first sound originating from a first sound source, identifying a second sound as the same type as the first sound (e.g. a first sound from a first audio source 402 and a second sound from a second audio source 418 are both determined to be a singing audio type), (see figures 3 and 4); identifying a third sound having a type (e.g. a speaking audio type) different from the type of the first sound, the third sound originating from a third sound source (e.g. a third sound source or presenter 401) different from the first sound source and the second sound source (see Leppanen, [0052]-[0053], [0065] and [0070], also figures 1-4). Thus it would have been obvious to any person having an ordinary skill in the art to provide a means of identifying the types of the sound from each of the several sources in order to be able to group identical sound types and process them in unison, and thereby further improving the operational efficiency of the audio system as well as the listening experience of the user.

Regarding claim 4, Fullam as modified by Leppanen discloses the hearing aid of claim 1, wherein the at least one sensor comprises a camera (see Fullam, [0036] and figure 4).

Regarding claim 9, Fullam as modified by Leppanen discloses the system of claim 1, further comprising a frame structure (e.g. a wearable eye glasses) configured for being worn by the sensor (e.g. gaze tracking system 408 with image sensors), and the at least one speaker (e.g. speaker 420), (see Fullam, [0029], [0032], [0043] and [0045], also figure 4).

Regarding claim 10, Fullam as modified by Leppanen discloses the system of claim 1, wherein the control subsystem comprises a digital signal processor (e.g. a processor 110) configured for identifying the second sound as the same type as the first sound, and the second sound as the different type from the first sound (e.g. a processor 110 determines the various sounds from the different source as either of the same type or different type), (see Leppanen, [0052]-[0053], and [0065], figures 1 and 3).

Regarding claim 12, Fullam as modified by Leppanen discloses the system of claim 1, wherein the control subsystem is further configured for selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound source and the second sound are emphasized and/or third sound is deemphasized (e.g. the signal conditioner selectively adjusts the amplitude and volume of the signal components outputted via the speakers relative to each other), (see Fullam, [0026]-[0028], figure 3).

Regarding claim 13, Fullam as modified by Leppanen discloses the system of claim 1, wherein the type of the first sound is music (see Leppanen, [0052] and figure 4).

Regarding claim 14, Fullam discloses a method for processing audio (e.g. using the system in figure 1), comprising: detecting a focus (e.g. via a gaze tracking system) of a user on a real sound source (see figure 1); determining a first sound originating from the first sound source (e.g. an audio conditioner performing a processing 208 determines a first sound from a user 106), (see figure 1); identifying a second sound originating from a second sound source (e.g. second sound from the TV set) different from the first sound source ; emphasizing the first sound and the second sound (the audio conditioner further emphasize the first and second sound), (see figure 2); identifying a third sound originating from a third sound source different from the first sound source and the second sound source (e.g. a third sound from the environment including background noise), (see figures 1 and 2), deemphasizing the third sound (e.g. unwanted signal is deemphasized), generating electrical signals based on the emphasized and deemphasized sounds; and converting the electrical signals to sounds for perception by the user (e.g. the audio conditioner generates electrical signals that produce assistive audio sound output to the user), (see Fullam, [0014]-[0015] and [0018-0024], figures 1-3).
Fullam does not explicitly disclose that the control system determines a type of the first sound originating from the first sound source, identifying a second sound as the same type as the first sound, identifying a third sound having a type different from the type of the first sound, the third sound originating from a third sound source different from the first sound source and the second sound source.
However, Leppanen in the same field of endeavor teaches that it is well known in the art for configuring a control system to: determine a type of a first sound originating from a first sound source, identifying a second sound as the same type as the first sound (e.g. a first sound from a first audio source 402 and a second sound from a second audio source 418 are both determined to be a singing audio type), (see figures 3 and 4); identifying a third sound having a type (e.g. a speaking audio type) different from the type of the first sound, the third sound originating from a third sound source (e.g. a third sound source or presenter 401) different from the first sound source and the second sound source (see Leppanen, [0052]-[0053], [0065] and [0070], also figures 1-4). Thus, it would have been obvious to any person having an ordinary skill in the art to provide a means of identifying the types of the sound from each of the several sources in order to be able to group identical sound types and process them 

Regarding claim 19, Fullam as modified by Leppanen discloses the method of claim 14, further comprising selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound and the second sound are emphasized and/or third sound is deemphasized (e.g. the signal conditioner selectively adjusts the amplitude and volume of the signal components outputted via the speakers relative to each other), (see Fullam, [0026]-[0028], figure 3).

Regarding claim 20, Fullam as modified by Leppanen discloses the method of claim 14, wherein the type of the first sound is music (see Leppanen, [0052] and figure 4).

Regarding claim 21, Fullam as modified by Leppanen discloses the system of claim 1, further comprising a microphone assembly (e.g. microphone array of the hearing assistance system 104) configured for converting at least one of the first sound, second sound, and third sound into electrical signals (see Fullam, figure 1), wherein the control subsystem is configured for modifying the electrical signals, and the electrical signals converted by the at least one speaker comprises the modified electrical signals (e.g. the audio conditioner generates electrical signals that produce assistive audio sound output), (see Fullam, [0014]-[0015] and [0018]-[0024], figures 1-3).

Regarding claim 22, Fullam as modified by Leppanen discloses the system of claim 21, wherein the microphone assembly is an adaptive microphone assembly (e.g. adaptive microphone array of the hearing assistance system 104), (see Fullam, figure 1).

claim 23, Fullam as modified by Leppanen discloses the system of claim 1, wherein the first sound source is a real sound source (e.g. a first sound from a real user 106), (see Fullam, figure 1).

Regarding claim 24, Fullam as modified by Leppanen discloses the system of claim 1, wherein the third sound source is a real sound source (e.g. a third sound from a Presenter 401 at a concert), (see Leppanen, [0045] and figure 4).

Regarding claim 25, Fullam as modified by Leppanen discloses the system of claim 1, wherein the second sound source is outside the focus of the user (e.g. the second sound from the TV set is outside the user’s gaze), (see Fullam, [0014] and figure 1).

Regarding claim 26, Fullam as modified by Leppanen discloses the method of claim 14, further comprising converting at least one of the first sound, second sound, and third sound into electrical signals (e.g. via microphone array of the hearing assistance system 104), (see Fullam, figure 1), and modifying the electrical signals, wherein the converted electrical signals comprises the modified electrical signals (e.g. the audio conditioner generates electrical signals that produce assistive audio sound output), (see Fullam, [0014]-[0015] and [0023], figures 1-3).

Regarding claim 27, Fullam as modified by Leppanen discloses the method of claim 14, wherein the first sound source is a real sound source (e.g. a first sound from a real user 106), (see Fullam, figure 1).

claim 28, Fullam as modified by Leppanen discloses the method of claim 14, wherein the third sound source is a real sound source (e.g. a third sound from a Presenter 401 at a concert), (see Leppanen, [0045] and figure 4).

Regarding claim 29, Fullam as modified by Leppanen discloses the method of claim 14, wherein the second sound source is outside the focus of the user (e.g. the second sound from the TV set is outside the user’s gaze), (see Fullam, [0014] and figure 1).

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam in view of Leppanen as applied to claims 1 and 14 above, and further in view of Hu et al (US PUB 20160142830, hereinafter Hu830).
Regarding claim 11, Fullam as modified by Leppanen discloses the system of claim 1, but fails to explicitly disclose wherein the control subsystem is further configured for processing the first sound and the second sound, such that a sound originating from the real sound source is perceived by the user as originating from the real sound source.
However, Hu830 in the same field of endeavor teaches that it is well known in the art to provide a control subsystem configured for processing sounds, such that the sounds are perceived by as respectively originating from their different sources (e.g. by using localization method to localize target sound source(s)) as demonstrated in at least the abstract, also [0050]-[0051] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a means of providing user with the ability to perceive received sounds as being originated from the their respective real sources as taught by Hu830 in the teachings of Fullam in order to further enhance the listening experience of the user with a deep sense of acoustic immersion.

claim 18, Fullam as modified by Leppanen discloses the method of claim 14, but fails to explicitly disclose further comprising processing the first sound and the second sound, such that a sound originating from the real sound source is perceived by the user as originating from the real sound source.
However, Hu830 in the same field of endeavor teaches that it is well known in the art to provide a control subsystem configured for processing sounds, such that the sounds are perceived by as respectively originating from their different sources (e.g. by using localization method to localize target sound source(s)) as demonstrated in at least the abstract, also [0050]-[0051] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a means of providing user with the ability to perceive received sounds as being originated from the their respective real sources as taught by Hu830 in the teachings of Fullam in order to further enhance the listening experience of the user with a deep sense of acoustic immersion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.